Citation Nr: 1513337	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  02-15 286	)	DATE
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a headache disorder, including especially as secondary to service-connected hypertension.  


REPRESENTATION

Appellant represented by:	Chisholm, Chisholm and Kilpatrick, Attorneys


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel
INTRODUCTION

The Veteran served on active duty from September 1967 to September 1974, including a tour in Vietnam from June 1969 to August 1970.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from an April 2002 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  But as specifically concerning this particular claim currently on appeal, in a June 2007 decision the Board denied this claim for service connection for a headache disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC/Court).  

In a March 2008 Order, the Court granted a Joint Motion asking the Court to vacate the Board's decision denying this claim and to remand it to the Board for further development and readjudication, indicating the Veteran needed to be provided the opportunity for a hearing concerning this claim.  Thus, to comply with the Court's Order, the Board remanded this claim to the RO in September 2008 via the Appeals Management Center (AMC).  The Veteran and his daughter subsequently testified at a hearing at the RO in support of this claim in February 2009 before the undersigned Veterans Law Judge of the Board, also commonly referred to as a Travel Board hearing.  During the hearing, the Veteran submitted additional medical evidence and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304(c) (2014).

In April 2009, the Board again remanded this claim to the RO via the AMC for still additional development and consideration.  In April 2011, the AMC issued a supplemental statement of the case (SSOC) continuing to deny this claim and returned the file to the Board for further appellate review.  In July 2011, the Board remanded the claim for a VA examination and medical nexus opinion, and again in April 2013 for an additional VA opinion because the previous VA medical opinion obtained was inadequate and not responsive to the Board's remand directives.  Finally, in a December 2013 decision, the Board again denied this claim of entitlement to service connection for a headache disorder.  
The Veteran again appealed that December 2013 Board decision continuing to deny this claim to the Court/CAVC.  The parties to that appeal filed another Joint Motion for Partial Remand asking the Court to again vacate the Board's decision concerning this claim and remand it to the Board for still further development and readjudication.  The Court issued an Order in August 2014 granting that Joint Motion for Partial Remand and since has returned the file to the Board for proceedings consistent with it.


FINDING OF FACT

The Veteran's headache disorder is as likely as not being exacerbated by his service-connected hypertension.


CONCLUSION OF LAW

His headache disorder is secondary to his hypertension since being aggravated by this service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Since the Board is fully granting this claim, there is no need to discuss whether VA has complied with its preliminary notice-and-duty-to-assist obligations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  This would amount to nonprejudicial, so harmless, error - even on the chance VA has not.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing how a notice or assistance error must be outcome determinative of a claim to be considered harmful or prejudicial).


Service connection is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  Establishing entitlement to service connection on this secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, at 448.

Service connection as mentioned already is in effect for hypertension since granted in a prior January 2015 Board decision.  And the Veteran's claim for service connection for a headache disorder is predicated on the notion that this additionally claimed disease is secondary to his already service-connected hypertension, which, again, means caused or being aggravated by this service-connected disability.  Medical evidence is generally, though not always, needed to associate a claimed condition with a service-connected disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998); McQueen v. West, 13 Vet. App. 237 (1999).  

The responses in a headaches' Disability Benefits Questionnaire (DBQ) include a confirmatory diagnosis of migraines, including variants.  See the October 2013 DBQ.  Therefore, the present existence of disability owing to this disease has been established, meaning resolution of this claim instead turns on whether there also is probative evidence indicating this disease is related or attributable to the Veteran's military service, including, as is being specifically alleged, secondarily by way of his service-connected hypertension.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").


In an October 2013 medical nexus opinion, a VA examiner commented that it is well known in documented medical literature that, among other conditions, headaches are clinical manifestations of hypertension.  In other words, the Veteran's headache disorder - at the very least - is a complication of his service-connected hypertension.  

There is no contradictory opinion of record.  Certainly then, when resolving any lingering doubt in the Veteran's favor, the Board finds that service connection is warranted for his headache disorder as secondary to his service-connected hypertension.


ORDER

Service connection is granted for the headache disorder as secondary to the 
service-connected hypertension.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


